DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/21 was considered by the examiner.
Claim Objections
Claims 4-5 and 8-9 are objected to because of the following informalities:  claim 4 and 8 recite IZO, and claims 5 and 9 recite AZO which should be defined.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 1) laminate having a window thereon of claims 11 and 16; polarizing layer of claims 12 and 17; the decorative film of claims 13 and 18; the wear-resistant layer of claims 14 and 19; and the hard coating of claim 15 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 appears to be directed to the fourth embodiment of Fig. 5.  Claim 3 recites the mesh-patterned touch panel of claim 2, which depends from claim 1.  Claim 1 recites a base layer (Fig. 1, base layer 110), however claim 3 recites a lower electrode layer of the third embodiment of Fig. 4 absent the base layer 110.  Therefore, it is confusing how the arrangement of layers occurs since the base layer is mentioned in claim 1 but ignored in claim 3.  The Examiner suggests the applicant consider rewriting the claim as the mesh-patterned touch panel of claim 2, further comprising:	an insulation layer (i.e., 300) formed on the second transparent oxide layer (i.e., lower layer 220 in Fig. 5);	another first transparent oxide layer (i.e., layer 210 in upper electrode layer) formed on the insulation layer; etc.
to clearly define the stack structure shown in Fig. 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoji et al. (WO 2017/183489 A1, hereinafter “Shimoji”, machine translation enclosed) in view of Kim et al. (WO 2020159144 A1, corresponding to US 2021/0357064, hereinafter “Kim”).	Regarding claim 1, Shimoji discloses a mesh-patterned touch panel, comprising (Machine translation, page 1, Description, lines 2-6): 	a base layer (Fig. 1A, page 4, lines 13-18, transparent base material 11);	a metal electrode layer (Fig. 1A, page 4, lines 13-18, copper layer 12); and 	a blackening layer formed on the metal electrode layer (Fig. 1A, page 4, lines 13-18, blackening layer 13).	Shimoji does not explicitly disclose a first transparent oxide layer formed on the base layer; and	the metal electrode layer formed on the first transparent oxide layer. 	Kim discloses forming sensing electrodes in which a transparent oxide layer and a metal layer are stacked ([0064]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have a first transparent oxide layer formed on the base layer, and the metal electrode layer formed on the first transparent oxide layer, such as taught by Kim, because it is obvious to try forming a stacked structure with the first transparent oxide layer formed on the base layer since there are only two possible ways of stacking the first transparent oxide layer with respect to the metal layer.	Regarding claim 4, Shimoji as modified by Kim discloses the mesh-patterned touch panel of claim 1, wherein: 	the metal electrode layer is made of copper (Shimoji, page 4, lines 13-18, copper layer 12); and 	the transparent oxide layer is made of IZO (Kim, [0063], transparent conductive oxide of indium zinc oxide (IZO).	The motivation is the same as in claim 1.	Regarding claim 11, Shimoji as modified by Kim discloses a laminate comprising: 	the mesh-patterned touch panel of claim 1 (See claim 1 rejection), but does not explicitly disclose a window laminated on the mesh-patterned touch panel.  
	However, Kim further teaches in the embodiment of Fig. 4 a window laminated on the mesh-patterned touch panel (Fig. 4, [0075-0076], window substrate 170).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel of Shimoji and Kim to have a window laminated on the mesh-patterned touch panel, as further taught by Kim, for the purpose of forming a viewing window area of the display having a touch screen function. 	Regarding claim 12, Shimoji as modified by Kim discloses the laminate of claim 11, but does not explicitly disclose further comprising a polarizing layer laminated on one surface of the mesh-patterned touch panel or the window.
	However, Kim further teaches in the embodiment of Fig. 4 a polarizing layer laminated on one surface of the mesh-patterned touch panel or the window (Fig. 4, [0041], optical layer 150 having a polarizing layer).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel of Shimoji and Kim to have a polarizing layer laminated on one surface of the mesh-patterned touch panel or the window, as further taught by Kim, for the purpose of controlling the light being viewed from a touch screen display.	Regarding claim 13, Shimoji as modified by Kim discloses the laminate of claim 12, but does not explicitly disclose further comprising a decorative film laminated on one surface of the polarizing layer or the window.  
	However, Kim further teaches in the embodiment of Fig. 4 a decorative film laminated on one surface of the polarizing layer or the window (Fig. 4, [0075-0076], window substrate 170 having a light-shielding pattern 175 with a color-printed pattern as a decorative film).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel of Shimoji and Kim to have a decorative film laminated on one surface of the polarizing layer or the window, as further taught by Kim, for the purpose of having a black matrix pattern defining a bezel portion or having decorative input buttons in the touchscreen area of the window.

Claims 2-3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoji in view of Kim as applied to claims 1, 4 and 11-13, and further in view of Takeyasu et al. (US 2021/0065927, hereinafter “Takeyasu”).	Regarding claim 2, Shimoji as modified by Kim discloses the mesh-patterned touch panel of claim 1, further comprising: 	a second layer formed on the blackening layer (Kim, Fig. 4, adhesive layer 140 is formed on touch sensor layer 130, which would be blackening layer 13 of Shimoji).	Shimoji as modified by Kim does not explicitly disclose the second layer as a transparent oxide layer.	Takeyasu teaches to form an adhesive layer as an aluminum doped zinc oxide (AZO) layer ([0097]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel of Shimoji and Kim to have the adhesive layer as an aluminum doped zinc oxide layer, such as taught by Takeyasu, because such a modification is a simple substitution of one type of adhesive material for another producing a predictable result of adhesively securing layers together.
	Regarding claim 3, Shimoji as modified by Kim and Takeyasu discloses the mesh-patterned touch panel of claim 2, comprising: 	a lower electrode layer composed of the first transparent oxide layer, the metal electrode layer, the blackening layer, and the second transparent oxide layer (see claim 2, first transparent oxide layer of AZO ([0097] of Kim), metal electrode layer of copper 12 of Shimoji, and blackening layer 13 of Shimoji.	Shimoji as modified by Kim and Takeyasu does not explicitly disclose	an insulation layer formed on the lower electrode layer; and 	an upper electrode layer having the same laminated structure as the lower electrode layer and formed on the insulation layer.	However, Kim further teaches to have first sensing electrodes and second sensing electrodes formed at different levels with an insulating layer formed therebetween ([0065], first sensing electrode 60 and second sensing electrode 70 separated by an insulating layer 80).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel of Shimoji and Kim to have an insulation layer formed on the lower electrode layer, and an upper electrode layer having the same laminated structure as the lower electrode layer and formed on the insulation layer, such as further taught by Kim, for the purpose of having sensing electrodes formed on different layers and being attached by the second transparent oxide layer to different layers.	Regarding claim 6, Shimoji as modified by Kim discloses the mesh-patterned touch panel of claim 1, but does not explicitly disclose wherein the transparent oxide layer has a thickness of 10 to 200 Å.	Takeyasu teaches to form the transparent oxide layer of AZO with a thickness of 1 nm or more or 10nm or less (i.e., 10 angstroms or more or 100 angstroms or less [0097 and 0100]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel of Shimoji and Kim to have wherein the transparent oxide layer has a thickness of 10 to 200 Å, such as taught by Takeyasu, for the purpose of providing a thin layered touch screen layer for the touch panel device. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoji in view of Kim as applied to claims 1, 4 and 11-13, and further in view of Liu et al. (US 2009/0096767, hereinafter “Liu”).	Regarding claim 5, Shimoji as modified by Kim discloses the mesh-patterned touch panel of claim 1, wherein: 	the metal electrode layer is made of copper (Shimoji, page 4, lines 13-18, copper layer 12), but does not explicitly disclose the transparent oxide layer is made of AZO.  
	Liu teaches that a transparent oxide layer can be made of aluminum zinc oxide (AZO) ([0047]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel of Shimoji and Kim to have a transparent oxide layer made of aluminum zinc oxide, such as taught by Liu, because such a modification is a simple substitution of one type of transparent oxide layer for another producing a predictable result of forming a protective oxide layer adjacent the metal copper layer.

Claims 7-8, 10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoji, Kim, and Takeyasu.
	Regarding claim 7, Shimoji discloses a mesh-patterned touch panel, comprising (Machine translation, page 1, Description, lines 2-6): 	a base layer (Fig. 1A, page 4, lines 13-18, transparent base material 11); 	a metal electrode layer formed on the base layer (Fig. 1A, page 4, lines 13-18, copper layer 12); 	a blackening layer formed on the metal electrode layer (Fig. 1A, page 4, lines 13-18, blackening layer 13).	Shimoji does not explicitly disclose a layer formed on the blackening layer.	Kim discloses forming an adhesive layer on the touch screen layer (Kim, Fig. 4, adhesive layer 140 is formed on touch sensor layer 130, which would be blackening layer 13 of Shimoji).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive layer formed on the blackening layer, such as taught by Kim, for the purpose of securing the touch screen layer to the optical layer.	Shimoji as modified by Kim does not explicitly disclose the second layer as a transparent oxide layer.	Takeyasu teaches to form an adhesive layer as an aluminum doped zinc oxide (AZO) layer ([0097]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel of Shimoji and Kim to have the adhesive layer as an aluminum doped zinc oxide layer, such as taught by Takeyasu, because such a modification is a simple substitution of one type of adhesive material for another producing a predictable result of adhesively securing layers together.
	Regarding claim 8, Shimoji as modified by Kim and Takeyasu discloses the mesh-patterned touch panel of claim 7, wherein: 	the metal electrode layer is made of copper (Shimoji, page 4, lines 13-18, copper layer 12); and 	the transparent oxide layer is made of IZO (Kim, [0063], transparent conductive oxide of indium zinc oxide (IZO).	The motivation is the same as in claim 7.	Regarding claim 10, Shimoji as modified by Kim and Takeyasu discloses the mesh-patterned touch panel of claim 7, but does not explicitly disclose wherein the transparent oxide layer has a thickness of 10 to 200 A.
	Takeyasu further teaches to form the transparent oxide layer of AZO with a thickness of 1 nm or more or 10nm or less (i.e., 10 angstroms or more or 100 angstroms or less [0097 and 0100]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel of Shimoji and Kim to have wherein the transparent oxide layer has a thickness of 10 to 200 Å, such as further taught by Takeyasu, for the purpose of providing a thin layered touch screen layer for the touch panel device.	Regarding claim 16, Shimoji as modified by Kim and Takeyasu discloses a laminate comprising: the mesh-patterned touch panel of claim 7 (see claim 7 rejection), but does not explicitly disclose a window laminated on the mesh-patterned touch panel.	However, Kim further teaches in the embodiment of Fig. 4 a window laminated on the mesh-patterned touch panel (Fig. 4, [0075-0076], window substrate 170).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel of Shimoji, Kim and Takeyasu to have a window laminated on the mesh-patterned touch panel, as further taught by Kim, for the purpose of forming a viewing window area of the display having a touch screen function.	Regarding claim 17, Shimoji as modified by Kim and Takeyasu discloses the laminate of claim 16, but does not explicitly disclose further comprising a polarizing layer laminated on one surface of the mesh-patterned touch panel or the window.  
	However, Kim further teaches in the embodiment of Fig. 4 a polarizing layer laminated on one surface of the mesh-patterned touch panel or the window (Fig. 4, [0041], optical layer 150 having a polarizing layer).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel of Shimoji, Kim and Takeyasu to have a polarizing layer laminated on one surface of the mesh-patterned touch panel or the window, as further taught by Kim, for the purpose of controlling the light being viewed from a touch screen display.	Regarding claim 18, Shimoji as modified by Kim and Takeyasu discloses the laminate of claim 17, but does not explicitly disclose further comprising a decorative film laminated on one surface of the polarizing layer or the window.
	However, Kim further teaches in the embodiment of Fig. 4 a decorative film laminated on one surface of the polarizing layer or the window (Fig. 4, [0075-0076], window substrate 170 having a light-shielding pattern 175 with a color-printed pattern as a decorative film).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel of Shimoji, Kim and Takeyasu to have a decorative film laminated on one surface of the polarizing layer or the window, as further taught by Kim, for the purpose of having a black matrix pattern defining a bezel portion or having decorative input buttons in the touchscreen area of the window.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoji, Kim, and Takeyasu as applied to claims 7-8, 10 and 16-18, and further in view of Liu.	Regarding claim 9, Shimoji as modified by Kim and Takeyasu discloses the mesh-patterned touch panel of claim 7, wherein: 	the metal electrode layer is made of copper (Shimoji, page 4, lines 13-18, copper layer 12), but does not explicitly disclose the transparent oxide layer is made of AZO.  
	Liu teaches that a transparent oxide layer can be made of aluminum zinc oxide (AZO) ([0047]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel of Shimoji and Kim to have a transparent oxide layer made of aluminum zinc oxide, such as taught by Liu, because such a modification is a simple substitution of one type of transparent oxide layer for another producing a predictable result of forming a protective oxide layer adjacent the metal copper layer.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoji and Kim as applied to claims 1, 4, and 11-13, and further in view of Grupp.	Regarding claim 14, Shimoji as modified by Kim discloses the laminate of claim 11, but does not explicitly disclose further comprising a wear-resistant layer laminated on an outermost surface of a viewing side of the window.
	Grupp teaches to form a substrate with transparent electrodes having a wear-resistant layer laminated on an outermost surface of the device and a hard coating layer formed underneath the wear-resistant layer (Fig. 5E, [0030-0031], protective layer 9 is a wear-resistant layer formed on hard coating layer 7).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a wear-resistance layer laminated on an outermost surface of a viewing side of the window having a hard coating layer (see Kim [0076]), such as taught by Grupp, for the purpose of have a protective layer protecting the electrodes and other layer of the touch screen from damage from touches on the touch screen. 	Regarding claim 15, Shimoji as modified by Kim and Grupp discloses the laminate of claim 14, further comprising a hard coating layer laminated between the window and the wear-resistant layer (Kim, Fig. 4, [0075-0076], hard coating layer is laminated between the window 170 and the wear-resistant protective layer of Grupp in the combination of references).
	The motivation is the same as in claim 14.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoji, Kim, and Takeyasu as applied to claims 7-8, 10 and 16-18, and further in view of Grupp et al. (US 2004/0238835, hereinafter “Grupp”).	Regarding claim 19, Shimoji as modified by Kim and Takeyasu discloses the laminate of claim 16, but does not explicitly disclose further comprising a wear-resistant layer laminated on an outermost surface of a viewing side of the window.
	Grupp teaches to form a substrate with transparent electrodes having a wear-resistant layer laminated on an outermost surface of the device and a hard coating layer formed underneath the wear-resistant layer (Fig. 5E, [0030-0031], protective layer 9 is a wear-resistant layer formed on hard coating layer 7).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a wear-resistance layer laminated on an outermost surface of a viewing side of the window having a hard coating layer (see Kim [0076]), such as taught by Grupp, for the purpose of have a protective layer protecting the electrodes and other layer of the touch screen from damage from touches on the touch screen.  	Regarding claim 20, Shimoji as modified by Kim, Takeyasu and Grupp discloses the laminate of claim 19, further comprising a hard coating layer laminated between the window and the wear-resistant layer (Kim, Fig. 4, [0075-0076], hard coating layer is laminated between the window 170 and the wear-resistant protective layer of Grupp in the combination of references).
	The motivation is the same as in claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694      


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694